DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rattray et al. (US 2015/0336379).
 	Regarding claim 15, Rattray et al. disclose “a method of applying a pattern to a non-planar exterior surface of a cylindrical roller (paragraphs 35, 36, and 71), the method comprising imparting an arrangement of parallelogrammatic pattern elements (paragraphs 35 and 36: hexagonal mesh) to the exterior surface support (paragraph 71: one stamp is wrapped around a cylindrical stamp) to form a helical array of pattern elements (paragraph 71: when one stamp comprising a hexagonal mesh is wrapped around a cylindrical support, this limitation is met), wherein each pattern element comprises a lateral dimension of greater than 0 and less than 1 micron (paragraph 35).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitesides et al. (US 5900160) in view of Stensvad et al. (US 2014/0202612). 	Regarding claim 1, Whitesides et al. teach “a method of applying a pattern to a nonplanar surface (abstract), wherein at least a portion of the nonplanar surface has a radius of curvature (see item 30), the method comprising:  	providing a stamp (item 20) with a major surface comprising a relief pattern of pattern elements extending away from a base surface (figure 5a), wherein each pattern element  
 	Regarding claim 8, Whitesides et al. further teach “wherein the nonplanar surface is a metal chosen from gold, silver, platinum, palladium, copper, and alloys and combinations thereof (column 11, line 17).” 	Regarding claim 9, Whitesides et al. teach “an apparatus (Figure 5) for applying a pattern to a nonplanar surface having a least one portion with a radius of curvature (item 30), 
 	Stensvad et al. teach a method of applying a structure to a surface wherein the force at the nip (the interface between the transfer surface and the nonplanar surface) is controlled to be between a predetermined force range in order to achieve appropriate adhesion between the two materials and minimal distortions in the structure (paragraph 21).  The force is controlled via controllers that move the two surfaces independently of each other (paragraph 30).  Therefore,  	 
Claims 6, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitesides et al. and Stensvad et al., further in view of Berniard et al. (US2012/0247355).	Regarding claim 6, Whitesides et al. teach all that is claimed, as in claim 1 above, except “further comprising repositioning the stamp to apply the arrangement of pattern elements to a plurality of different portions of the nonplanar surface in a step and repeat fashion.”  However, Berniard et al. teach a step and repeat process in microcontact printing in order to repeat the pattern (paragraphs 105 and 106).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to reposition the stamp a plurality of times in a step and repeat fashion in order to transfer the repeat the pattern on the surface.   	Regarding claims 11 and 12, Whitesides et al. disclose “a method of applying a pattern to an exterior surface of a roller (Figure 5a), the method comprising:  	absorbing an ink into a major surface of a stamp (Figure 5a), the ink comprising a .  
Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are moot in view of the new grounds of rejection. To the extent that they are still applicable to the rejection of record, they are not persuasive. 
Applicant’s argument that Stensvad et al. is not combinable with Whitesides et al. because they teach transferring a stamp to mount the stamp to a roller, and not stamping a surface, is not persuasive.  The physics involved in transferring a stamp from one surface to another are the same as a system wherein ink is transferred from one surface to another because a contact force is required to cause the two surfaces to contact one another with sufficient force to allow transfer of one material to another.  Even though in one system the transfer material is a liquid and in the other it is a solid, one having ordinary skill in the art would understand that the physics are similar, and would equally want appropriate adhesion of the ink being transferred from the surface of the stamp. Furthermore, the concept that there is a desirable force range which results in minimal distortions of the stamp would clearly be relevant to a system wherein a force is applied to a stamp to transfer material from the surface of the stamp. 
Additionally, Stensvad et al. disclose that too much of a load at the nip can introduce distortions into the stamp which is being transferred.  One having ordinary skill in the art would certainly understand the forces of the stamp in Stensvad et al. would be similar to the forces at the nip in Whitesides et al., and further would not want the stamp surfaces of Whitesides et al. to be deformed as that would lead to an inaccurate pattern transferal.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the motion control device and method of Stensvad et al. in the apparatus of Whitesides et al. in order to control the contact force at the nip such that it varies between a range of appropriate forces in order to reduce deformations in the stamp and thereby achieve a more accurate pattern transferal. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853